Citation Nr: 0720521	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-38 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a prostate disorder.

3.  Entitlement to service connection for a prostate 
disorder.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a bilateral hearing loss disorder. 

5.  Entitlement to service connection for a bilateral hearing 
loss disorder. 

6.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for tinnitus.

7.  Entitlement to service connection for tinnitus.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Fort 
Harrison, Montana, which denied service connection for a 
cervical spine disorder and declined to reopen a previously 
denied claim for service connection for a prostate disorder.  
This matter also come before the Board from an October 2004 
rating decision from the St. Petersburg, Florida RO which 
declined to reopen previously denied claims for service 
connection for hearing loss and tinnitus.  

In a May 2004 statement, the veteran withdrew his appeal of a 
denial of a clear and unmistakable error (CUE) claim for the 
RO's decision to not adjudicate an inferred claim for service 
connection for tinnitus in April 1995.  This issue is no 
longer before the Board.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in March 2007 at the 
RO.  A transcript of this hearing is associated with the 
claims file.  

The original claim for service connection for a cervical 
spine disorder as well as all the reopened claims are 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for a prostate disorder was last 
denied by the RO in an April 1995 decision.  Notice of this 
decision was sent in April 1995 and the veteran did not 
appeal it.  

2.  New evidence received since the April 1995 decision does 
relate to an unestablished fact necessary to substantiate the 
claim.

3.  Service connection for bilateral hearing loss was last 
denied by the RO in an April 1995 decision.  Notice of this 
decision was sent in April 1995 and the veteran did not 
appeal it.  

4.  New evidence received since the April 1995 decision does 
relate to an unestablished fact necessary to substantiate the 
claim.

5.  Service connection for tinnitus was last denied by the RO 
in a February 2004 decision.  Notice of this decision was 
sent in February 2004 and the veteran did not appeal it.  

6.  New evidence received since the February 2004 decision 
does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The April 1995 rating decision denying service connection 
for a prostate disorder is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
April 1995 rating decision, and the claim for service 
connection for a prostate disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The April 1995 rating decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

4.  New and material evidence has been received since the 
April 1995 rating decision, and the claim for service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

5.  The February 2004 rating decision denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2006).

6.  New and material evidence has been received since the 
February 2004 rating decision, and the claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claims on appeal were 
received in July 2002 (prostate), January 2003 (hearing loss) 
and May 2004 (tinnitus).  A duty to assist letter addressing 
the new and material issues for the prostate and hearing loss 
was issued in April 2004, after the March 2003 rating 
decision that denied these issues. A duty to assist letter 
addressing the claim for tinnitus was issued in May 2004 
prior to the October 2004 rating that denied this issue.  
These letters provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  The April 2004 letter 
also addressed the question of new and material evidence to 
reopen a claim and gave the correct criteria, but the May 
2004 letter did not discuss new and material evidence.  The 
duty to assist letters specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  In the more recent case of Kent v. Nicholson, 20 
Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) further held "VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim." Kent at 9 (emphasis added). VA must, in 
the context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  In this case, the veteran is not prejudiced 
by the RO's failure to provide the correct legal standard for 
new and material evidence in May 2004 or for any failure to 
address the basis for the prior final denials, as the Board 
is reopening all claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
is sufficient to reopen the claims and examinations will be 
scheduled on remand.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with such notice of the type of evidence necessary 
to establish the degree of disability and earlier effective 
dates in the March 2006 letter.  

II.  Procedural History for All Issues on Appeal

The veteran filed his original claim for service connection 
for prostatitis and hearing loss in August 1994.  The April 
1995 rating decision in part denied service connection for 
hearing loss and prostatitis and notice of this decision was 
sent in April 1995.  The basis for the denial of service 
connection for hearing loss was that the evidence did not 
show hearing loss was incurred or aggravated in service and 
that a sensorineural hearing loss was not manifested to a 
compensable degree within the first year following discharge 
from service.  The basis for the denial of service connection 
for a prostate disorder was that prostatitis was treated in 
service and was acute and transitory and resolved prior to 
separation from the service with no evidence of this problem 
on separation examination.  The veteran did not appeal this 
decision.  

The veteran petitioned to reopen his previously denied claim 
for service connection for his prostate disorder and filed a 
new claim for service connection for neck pain (cervical 
spine disorder) secondary to a service-connected right 
shoulder disability in July 2002.  He petitioned to reopen a 
previously denied claim for entitlement to service connection 
for hearing loss and filed a new claim for entitlement to 
service connection for tinnitus in January 2003.  

In March 2003 the RO denied service connection for a cervical 
spine disorder and declined to reopen a previously denied 
claim for service connection for a prostate disorder.  Notice 
of this decision was sent in March 2003.  The veteran 
perfected a timely appeal of the RO's denial of these issues.  

In February 2004 the RO denied service connection for 
tinnitus, to include as due to head injury, on the basis that 
there was no mention of tinnitus in service medical records 
that showed treatment for a head injury in June 1975, nor was 
there any mention of tinnitus in the remaining service 
medical records including the May 1994 separation 
examination.  Notice of this denial was sent in February 2004 
and the veteran did not appeal this decision.

In May 2004 the veteran petitioned to reopen his claim for 
service connection for tinnitus.  

In October 2004 the RO denied entitlement to service 
connection for a cervical spine condition on a de novo basis, 
reopened a previously denied claim for service connection for 
tinnitus and denied this claim on a de novo basis.  This 
decision also determined that new and material evidence had 
not been submitted to reopen previously denied claims of 
entitlement to service connection for bilateral hearing loss 
and a prostate disorder.  Notice of this decision was sent in 
November 2004.  The veteran appealed this rating to the 
extent that it denied reopening his claims for entitlement to 
service connection for a bilateral hearing loss and tinnitus.  
The cervical spine and prostate claims appeals were perfected 
from the March 2003 decision.  

III.  New and Material Evidence

The procedural history surrounding the veteran's attempt to 
reopen previously denied claims for service connection for a 
prostate disorder, a hearing loss disorder and tinnitus are 
detailed above.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2006).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

A.  Prostate Disorder

Evidence received prior to April 1995 includes the December 
1973 entrance examination and accompanying report of medical 
history that were negative for findings or complaints of 
prostate problems.  Service medical records showed treatment 
for hematuria and prostate complaints beginning in June 1982 
when he had complaints of dysuria and frequent urination with 
the prostate noted to be enlarged and boggy.  He was assessed 
with prostatitis and this diagnosis continued to be given in 
records up to September 1982, when he continued to have 
similar complaints as shown in June 1982 and continued to be 
assessed with prostatitis.  He also continued to have 
hematuria and in December 1982 he underwent a cystoscopy 
which diagnosed prostatitis, congestive.  His May 1994 
separation examination revealed normal genitourinary findings 
but the physician's summary included a history of blood in 
the urine in 1982 secondary to prostatitis, hospitalized 7 
days with full recovery, no complications, no sequelae.  The 
accompanying report of medical history also from May 1994 
revealed the veteran to deny frequent or painful urination.   

Also before the RO in April 1995 was a January 1995 VA 
general examination report that noted his history of 
prostatitis in 1982 that was treated and non recurrent, with 
no pertinent physical findings or diagnosis reported.

Among the evidence submitted after the April 1995 denial of 
service connection for prostatitis was a May 1995 VA 
treatment note that showed treatment for urinary tract 
problems and a tender prostate, assessed as prostatitis.  He 
was seen in August 1995 for follow up of prostate problems 
with complaints that included burning on urination, diagnosed 
as dysuria.  In addition, VA treatment and private treatment 
records revealed that the veteran was turned down for an 
insurance policy in March 1999 because of persistent 
proteinurea.  VA treatment records also revealed the veteran 
underwent a cystoscopy in June 2000 for a history of benign 
prostate hypertrophy and history of gross painless hematuria 
in 1982 with cystoscopy results from back then said to be 
negative.  He was said to have been recently informed that he 
has microscopic hematuria but denied recent episodes of gross 
painless hematuria.  Over the last 5 years he reported 
progressive urinary tract symptoms and prostate problems with 
symptoms of weak stream, not emptying bladder completely, and 
occasional straining to void.  The impression from the 
cystoscopy was hematite with no evidence of papillary tumors 
or erythema.  An intravenous pyleogram (IVP) was scheduled 
and the July 2000 results from this procedure was negative.  
Follow-up from July 2000 noted his recent cystoscopic 
examination to be unremarkable and the assessment was benign 
prostate hypertrophy (BPH), gross hematuria and erectile 
dysfunction.  

Private treatment records received after April 1995 revealed 
that the veteran repeatedly continued to be diagnosed with 
prostate hypertrophy, hematuria and proteinurea in November 
2000, February 2001 and September 2001.  

Additional evidence submitted after April 1995 included a 
December 2001 letter from an insurance company denying term 
life coverage based in part on a prostate disorder.  

Private treatment records received after April 1995 include 
records from 2002 in which the veteran was diagnosed with 
hematuria, proteinuria and prostate hypertrophy in February 
2002.  In April and May 2002 he was seen for complaints that 
included frequent urination, prostate hypertrophy, blood in 
his urine and varying stream.  He was diagnosed with chronic 
prostatitis in May 2002 and treated with antibiotics.  

Also submitted after April 1995 was a June 2002 second 
opinion for voiding difficulties and hematuria.  The veteran 
was noted to have a history of an episode of gross hematuria 
in the service in 1982 and was noted to have tests that 
failed to reveal the reason for such hematuria.  The 
impression was microscopic hematuria which was undoubtedly 
benign and early to mild prostatism adequately treated with 
Cardura.  This report included a discussion regarding the 
natural history of prostatism and the doctor indicated that 
it may improve, stay the same or continue to progress to the 
point where surgery or other treatment would be needed 
although no further treatment or evaluation was indicated at 
this time.  

VA treatment records submitted after April 1995 include an 
August 2003 cystoscopy report that revealed a normal bladder.  
Urinary urgency and retention was complained of in a 
September 2003 outpatient record.  In January 2004 he was 
diagnosed with benign prostate hypertrophy (BPH) with 
symptoms well managed with Doxyzosin.  

Among the evidence received after April 1995 was a September 
2004 VA examination that included review of the claims file.  
The veteran was said to have recurrent pain on urination 
since 1982.  At that time he was in service and had one 
episode of prostatitis for about 6 months and occasional pain 
since that time.  A genitourinary workup and urinalysis was 
completely negative.  He had no prostate tenderness and PSA's 
were normal.  His pain was unexplained.  He was noted to take 
alpha blockers because his prostate was enlarged with some 
urinary urgency and frequency.  Physical examination revealed 
the prostate to be mildly enlarged and slightly tender, 
otherwise negative.  The diagnosis was dysuria, chronic of 
unknown cause.  

The veteran testified in his March 2007 hearing that his 
hematuria was present in 1982 and he continued with this and 
prostate problems and was diagnosed with prostatitis in the 
1980's.  He indicated he was still being treated for urinary 
urgency and frequency and was receiving private treatment for 
his prostate.  

Based on a review of the evidence the Board finds that new 
and material evidence has been received to reopen his claim 
for service connection for a prostate disorder.  The evidence 
reflects continuity of possible prostate symptomatology, 
which includes symptoms of urinary frequency, urinary 
retention, hematuria and enlarged prostate from shortly after 
service up through 2004.  This evidence, when considered with 
the service medical records which showed similar symptoms and 
a diagnosis of prostatitis, is significant as it may be 
suggestive of continued symptoms of a chronic condition in 
service for which service connection may be warranted under 
38 C.F.R. § 3.303(b).  Such evidence raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection for a prostate disorder.  

Under these circumstances, as new and material evidence has 
been received, the claim is now reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

B.  Hearing Loss and Tinnitus

Service medical records which were previously before the RO 
in the April 1995 rating that denied service connection for 
hearing loss, as well as the February 2004 rating that denied 
service connection for tinnitus, included a December 1973 
entrance examination revealing a normal examination of his 
ears, with hearing within normal limits bilaterally and no 
complaints of ear trouble in the accompanying report of 
medical history.  In June 1975 he was struck in the back of 
the head and left cheek and left elbow by a local national.  
A June 1975 X-ray of his skull after he was beaten about the 
head with blunt objects was normal.   Repeatedly audiological 
examinations done in December 1977, October 1983 and January 
1991 revealed normal hearing in both ears and no complaints 
of tinnitus.  The veteran's retirement examination of May 
1994 showed no audiometric evidence of hearing loss for VA 
purposes in either ear shown.  The accompanying report of 
medical history also from May 1994 revealed the veteran to 
have a position as security police, and he denied hearing 
loss or ear trouble.  The doctor's notes from the May 1994 
separation examination noted a scalp injury secondary to 
trauma treated and resolved with no complications, no 
sequelae.  

Evidence received prior to April 1995 and prior to February 
2004 includes a January 1995 VA examination for organic 
hearing loss wherein he reported a bilateral progressive high 
frequency hearing loss due to noise exposure during service, 
but denied tinnitus or vertigo.  Otoscopic inspection 
revealed clear canals, tympanic membranes and light reflexes 
were visible bilaterally.  Audiometric results revealed 
hearing within normal limits bilaterally.  Speech and 
acoustic immitance results were consistent with puretone 
findings.  The best estimate of this veteran's hearing 
sensitivity was hearing within normal limits by VA standards 
bilaterally.  An audiological case history accompanying the 
January 1995 examination gave a history of tinnitus of both 
ears times one week, which contradicted the history given in 
the examination itself.  

Evidence received after the April 1995 hearing loss denial 
but prior to the February 2004 tinnitus denial consists of 
the veteran's November 2003 statement in which he alleged 
that while serving as a security policeman he spent many 
hours on the firing ranges qualifying with firearms and also 
spent many hours in combat training including being exposed 
to ground burst simulators and blank weapons fire.  He also 
indicated that he spent hours on a flight line.  He also 
related having a head injury in service when he was beaten 
with clubs in 1975 with most of the blows to his head and 
upper body.  He indicated he was unsure when tinnitus 
actually started but said he first experienced ringing in his 
ears around 1985.  He also alleged that he was diagnosed with 
hearing loss in the service and was now diagnosed with high 
frequency hearing loss.  Submitted along with that statement 
was a report from a February 2003 audiological examination 
which found that the scores showed hearing in the right ear 
to be within normal limits from 250 hertz to 2000 hertz, with 
a moderately severe sensorineural hearing loss through 8000 
hertz and hearing in the left ear to be within normal limits 
from 250 hertz to 3000 hertz with a moderately severe 
sensorineural hearing loss through 8000 hertz.  

Evidence received after the April 1995 hearing loss denial 
and after the February 2004 tinnitus denial includes an April 
2004 doctor's letter addressing hearing loss along with 
tinnitus.  This doctor evaluated the veteran's hearing in 
February 2003 and the results at that time showed a 
moderately severe sensorinueral hearing loss bilaterally 
throughout higher frequencies.  This type and configuration 
of hearing loss was consistent with that observed in noise 
induced hearing loss.  Tinnitus is often associated with 
hearing loss.  Although the exact etiology of the tinnitus is 
not known, the American Speech Language Hearing Association 
indicates it can be caused from exposure to loud noise and/or 
certain medical conditions.  Due to the audiological test 
results and the veteran's history of noise exposure in 
service, it was as likely as not that tinnitus was associated 
with his hearing loss.  
 
The veteran testified at his March 2007 hearing that his 
tinnitus was due to a head injury and that he had tinnitus on 
a hearing test within one year of service.  He also testified 
that he was exposed to noise during service from ground burst 
simulators, machine gun fire, hand grenades and aircraft.  He 
indicated that he was not always able to wear ear protection 
during some combat training.  

Based on a review of the evidence the Board finds that new 
and material evidence has been received to reopen the 
veteran's claims for service connection for hearing loss and 
tinnitus.  

Although there was no evidence of hearing loss or tinnitus in 
service or even evidence of a compensable sensorineural 
hearing loss within one year of discharge, the evidence 
previously before the RO both in April 1995 when it denied 
his hearing loss claim and in February 2004 when it denied 
his tinnitus claim, included service medical records showing 
that he received a head injury in service in June 1975.  The 
service medical records also indicated that he served as 
security police.  He claimed to have been subjected to noise 
exposure in the January 1995 VA examination previously before 
the RO in April 1995 and February 2004, although the nature 
of such noise exposure was not elaborated upon.  

The additional evidence regarding his hearing loss claim 
includes his statement of November 2003 wherein he discussed 
the various forms of noise exposure he allegedly was 
subjected to, as well as the February 2003 audiology report 
now diagnosing a bilateral hearing loss.  This additional 
evidence raises the possibility of the existence of a noise 
induced hearing loss.  Such evidence raises a reasonable 
possibility of substantiating the veteran's claims for 
service connection for hearing loss.  

Regarding his tinnitus claim, the additional evidence 
includes the April 2004 letter from the doctor who had 
conducted the February 2003 evaluation and opined that given 
the audiological test results and the veteran's history of 
noise exposure in service, it was as likely as not that 
tinnitus was associated with his hearing loss.  This 
additional evidence raises the possibility of the existence 
of a tinnitus associated with a noise induced hearing loss.  
Such evidence raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
tinnitus

Under these circumstances, as new and material evidence has 
been received, the claims are now reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a prostate disorder is 
reopened.  To this extent, the appeal is granted.

New and material evidence having been received, the claim for 
entitlement to service connection for a bilateral hearing 
loss disorder, is reopened.  To this extent, the appeal is 
granted.

New and material evidence having been received, the claim for 
entitlement to service connection for tinnitus, is reopened.  
To this extent, the appeal is granted.




REMAND

As noted above, the claims for service connection for a 
prostate disorder, hearing loss and tinnitus were reopened 
based on the receipt of new and material evidence.  

A review of the evidence reflects that additional development 
is necessary in order to properly adjudicate these reopened 
claims.  In addition, the Board finds that additional 
development is necessary in order to properly adjudicate the 
original claim of entitlement to service connection for a 
cervical spine disorder.  

Regarding the prostate claim, the Board finds that the 
examinations currently of record are not adequate for the 
purposes of ascertaining whether the veteran has a current 
chronic disability related to the prostate problems treated 
in service.  Although the veteran underwent a VA examination 
in September 2004 to address the etiology of his prostate 
disorder, which included a claims file review, the 
examination, which also included an examination of the 
cervical spine, does not appear to have been conducted by an 
examiner who specialized in evaluating genitourinary 
disorders, and the examination itself failed to provide an 
etiology opinion, but only stated that the veteran had 
dysuria, chronic of unknown cause.  In view of the evidence 
showing a long history of urinary tract and prostate problems 
in service and postservice genitourinary problems, a more 
thorough examination by an examiner with the appropriate 
specialty is warranted.  

Likewise for similar reasons, the Board finds that the 
portion of the September 2004 VA examination that addressed 
the veteran's cervical spine disorder, is inadequate for 
rating purposes.  Although the claims file was reviewed, the 
examiner failed to provide an opinion as to the etiology of 
the veteran's cervical spine disorder.  In light of the 
veteran's allegations that the cervical spine disorder may be 
caused or aggravated by his service-connected right shoulder 
disorder and/or was caused by the same accident that injured 
his shoulder, as well as allegations that the cervical spine 
disorder may be due to the injuries related to an attack in 
service, another examination is indicated.  The Board notes 
that a November 2002 VA examination that provided a negative 
opinion regarding the possible relationship between the 
veteran's cervical spine disorder and his right shoulder 
disorder is inadequate as the examination was done without 
the claims file being available for review. 

Regarding the veteran's claims for service connection for 
hearing loss and tinnitus, the Board finds that an 
examination is necessary to ascertain whether the veteran has 
hearing loss and/or tinnitus due to noise exposure in 
service.  The veteran has alleged noise exposure, including 
from weapons training while serving in his duty as a security 
police officer, which is a position that the May 1994 
retirement examination reveals was his military occupational 
specialty at the time of his retirement from the service.  
The Board concedes that it is likely that he was exposed to 
such noise exposure while serving in this position.  Since he 
has been shown in private records to now have a possible 
hearing loss, a VA examination has not been conducted to 
ascertain the etiology of such hearing loss or his tinnitus.  
Because the veteran has also alleged tinnitus to include as 
secondary to head trauma from an assault in service in 1975, 
the examiner must also address whether such an injury shown 
in the service medical records is related to the veteran's 
hearing loss or tinnitus.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ should schedule the veteran 
for a VA genitourinary disorder 
examination to determine the nature and 
etiology of the veteran's claimed 
prostate disability.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner should acknowledge such review 
of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic prostate disability?  If so, is 
it at least as likely as not that any 
current prostate disorder began in 
service?  In answering these questions, 
the examiner must consider all service 
medical records showing treatment for 
prostatitis and hematuria, as well as 
records showing similar symptoms after 
service and discuss whether there is 
evidence of a chronic prostate disorder 
stemming from service.  
Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

2.  The AOJ should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of the 
veteran's claimed cervical spine 
disorder.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic cervical spine disability?  If 
so, is it at least as likely as not that 
any current cervical spine disorder began 
in service, to include being caused or 
aggravated in service by the assault with 
head injury documented in the service 
medical records in June 1975 and/or by 
the sledding accident that injured his 
right shoulder in November 1977?  If such 
disability did not begin in service is it 
at least as likely as not currently being 
caused or aggravated beyond natural 
progression by symptoms caused by the 
veteran's service-connected right 
shoulder disorder?  If the appellant's 
service-connected right shoulder disorder 
aggravated or contributed to or 
accelerated any pathologic process of any 
diagnosed cervical spine disorder, the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the diagnosed cervical spine 
disorder itself or as opposed to other 
possible contributing factors.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  Thereafter, the AOJ should schedule 
the veteran for a VA examination, by an 
appropriated specialist, to determine the 
nature and etiology of the veteran's 
claimed hearing loss and tinnitus.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic hearing loss and/or tinnitus 
disability?  If so, is it at least as 
likely as not that any current hearing 
loss and/or tinnitus disability began in 
service, to include being due to in-
service noise exposure described by the 
veteran in the claims file and/or caused 
or aggravated in service by the assault 
with head injury documented in the 
service medical records in June 1975?  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  Following completion of the above, 
the AOJ should re-adjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and discussion of all 
pertinent regulations, to include 
consideration of Allen, supra, for the 
secondary service connection issue.  An 
appropriate period of time should be 
allowed for response.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examinations may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


